DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (1-2, 6-10, 14-17) are rejected under 35 U.S.C. 103 as being unpatentable over Pogorelik (US Publication 2019/0065871 A1) in view of Xiufen Ye et al (hereinafter Ye)”Denoising Hybrid Noises in Image with Stacked Autoencoder” IEEE 2015.
Re claim 1, Pogorelik discloses a method for recognizing a traffic image, comprising: acquiring a video stream collected by a vehicle, and extracting each frame of image in the video stream as a first image. (See fig. 1, 3; ¶ 35 where it teaches receiving images of the surrounding of the vehicle.)
But the reference of Pogorelik fails to explicitly teach inputting the first image into a de-interference autoencoder for pre-processing, to filter out an interference in the first image and output a second image, and inputting the second image into a traffic sign recognition model for recognition processing.
However, the reference of Pogorelik does suggest inputting the first image into a de-interference autoencoder for pre-processing, to filter out an interference in the first image and output a second image (See fig. 3; ¶ 36 where it teaches an object detector 310 comprising a pre-processing the images, e.g., remove noises in the images, sharpen the images and so forth; ¶ 57 where it teaches neural network can be in some other types of topology, such as CNN, RNN, and so forth.  Autoencoder may be another example as shown in the Ye reference.), and inputting the second image into a traffic sign recognition model for recognition processing. (See fig. 3: 310; ¶ 36 where it teaches an object detector comprising an inference engine configured to identify/recognize traffic signs in the images.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Pogorelik, in the manner as claimed, for the benefit of identifying traffic signs in the images.
The reference of Pogorelik discloses the limitations as claimed above, but it fails teach the de-interference autoencoder being obtained by training with at least two types of interference sample sets, and disturbance modes added to different types of interference sample sets including at least two of: noise, an affine transformation, filter blurring, a brightness transformation, or monochromatization. 
However, Ye does. (See section III) Ye discloses and fairly suggests the de-interference autoencoder being obtained by training with at least two types of interference sample sets, and disturbance modes added to different types of interference sample sets including at least two of: noise, an affine transformation, filter blurring, a brightness transformation, or monochromatization. (Ye teaches a denoising method with stack autoencoder, wherein training data and the addition of different types of noise.)
Therefore, taking the combined teachings of Pogorelik & Ye as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Pogorelik, in the manner as claimed and as taught by Ye, for the benefit of denoising hybrid noises in images. (See abstract)

Re claim 2, the combination of Pogorelik & Ye discloses adding at least two types of interferences to an original image, to form the at least two types of interference sample sets; and using a sample pair in each of the interference sample sets as an input image and an output image respectively, and inputting the input image and the output image into an autoencoder to perform training. (In Ye, see section III & IV)

Re claim 6, the combination of Pogorelik & Ye discloses wherein an input layer and an output layer of the autoencoder have identical structures, so that the output image and the original image have identical resolutions. (In Ye, see section II)

Re claim 7, the combination of Pogorelik & Ye discloses wherein before inputting the first image into the de-interference autoencoder for pre-processing, the method further comprises: performing compression processing on the first image at a color dimension. (In Ye, see section III)

Re claim 8, the combination of Pogorelik & Ye discloses wherein the de-interference autoencoder is a convolutional neural network model of an LSTM, and the interference sample sets include at least two consecutive frames of images. (In Ye, see section II & III)

Claims (9, 17) have been analyzed and rejected w/r to claim 1 above.
Claims (10, 14-16) have been analyzed and rejected w/r to claims (2, 6-8) above.


Allowable Subject Matter
Claims (3-5, 11-13, 18-20) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations in claims 3, 11, 18.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        December 13, 2022